705 S.E.2d 337 (2010)
John Allen TAYLOR
v.
TOWN OF GARNER and N.C. League of Municipalities and
NC State University and Key Risk Management Services.
No. 279P10.
Supreme Court of North Carolina.
November 4, 2010.
Dayle A. Flammia, Raleigh, for Town of Garner and N.C. League of Municipalities.
*338 Valerie A. Johnson, Chapel Hill, for John Allen Taylor.
Marc X. Sneed, Assistant Attorney General, for NC State University.
Prior report: ___ N.C.App. ___, 694 S.E.2d 206.

ORDER
Upon consideration of the petition filed on the 6th of July 2010 by Defendants (Town of Garner and N.C. League of Municipalities) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."